Citation Nr: 1146412	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-38 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, denied the Veteran's claim for service connection for tinnitus.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In written correspondence in August 2011, the Veteran directly submitted to the Board additional evidence regarding his claim.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran currently experiences tinnitus.

2.  The Veteran experienced exposure to loud noises due to artillery fire during his active military service.

3.  There is no competent or credible evidence of a connection between the Veteran's in-service noise exposure and his current tinnitus and the probative medical evidence of record weighs against such a conclusion.  



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in August 2009.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for tinnitus; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the August 2009 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the October 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and a VA medical examination regarding the nature and etiology of the Veteran's tinnitus.  The Veteran has submitted personal statements, hearing testimony, and VA medical treatment records.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the examination report was provided by an audiologist, i.e., a relevant specialist, who is competent to provide such evidence.  38 C.F.R. § 3.159(a)(1).  Furthermore, the VA medical examiner reviewed the Veteran's history of presumed in-service exposure to loud noise due to his duties in artillery, the credible history regarding his tinnitus, and his current intermittent symptoms.  The examiner then provided an opinion regarding any nexus between the Veteran's military service noise exposure and his current tinnitus, and supported this opinion with a rationale rooted in the relevant evidence of record.  As such, the VA medical examination satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

The Board notes that the Veteran has asserted that the VA audiometric examination provided to him in June 2009 was inadequate.  Specifically, he has asserted that the examiner did not interview him, but merely obtained the relevant history from his VA medical treatment records.  See the Veteran's December 2009 notice of disagreement (NOD), and September 2010 substantive appeal (VA Form 9).  In this regard, the Veteran has not provided any evidence to show that he is generally competent to assess the medical sufficiency of an audiometric examination.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  Furthermore, there is a presumption of regularity to agency actions, as the United States Court of Appeals for Veterans Claims (Court) stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Kyhn v. Shinseki, 24 Vet. App. 228, 234-35 (2011) (per curiam).  In this regard, as reviewed in greater detail below, the Veteran has not provided any credible or competent evidence to contradict the findings of the June 2009 VA audiometric examination.  Furthermore, the self-interested nature of the Veteran's current statements that the examiner's records were reported without any direct input from him at the time of examination reduces the credibility of his assertions when compared with the written record of the examination.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Simply put, the Veteran must show some evidence that his June 2009 VA audiometric examination was rooted in some error of fact or in the conduct of the examination itself, beyond simply asserting that his examiner did not listen to his description of his tinnitus history.  Therefore, the Veteran's testimony in this regard does not show that the June 2009 VA audiometric examination was inadequate and a remand for a further examination is not necessary.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Tinnitus

The Veteran contends that his tinnitus was caused by his military service.  Specifically, he has asserted that he was exposed to loud noises due to his artillery duties and that this has caused him to develop tinnitus symptoms.  See the Veteran's August 2009 claim, December 2009 NOD, September 2010 VA Form 9, and the hearing transcript, generally.

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran has been diagnosed with tinnitus several times, with the first indication in his VA medical treatment record of January 2008 and at the time of the June 2009 VA audiometric examination.  Furthermore, the Veteran has reported experiencing symptoms of tinnitus.  Tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the record contains competent evidence that the Veteran currently experiences a tinnitus disorder which may be considered for service connection.  

As noted above, the Veteran has stated that his current tinnitus is due to his military duties in artillery.  The Veteran is competent to indicate that he has been exposed to excessive noise that may have caused him to experience acoustic trauma.  See Layno v. Brown, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's service in artillery is supported by his DD Form 214, which indicates that his MOS (military occupational specialty) for the majority of his service was as a "cannon crewman."  This activity is considered as likely to involve exposure to loud noise, such that the Board concedes that during his service the Veteran experienced such exposure.  

Therefore, there must be some probative evidence to connect the Veteran's military service noise exposure to his current tinnitus.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran has provided a number of conflicting statements regarding the history of his tinnitus disorder.  At the time of his separation from active duty service, the Veteran did not report any ear trouble when prompted by his signed medical history in July 1981.  

In January 2008, a VA medical treatment record noted a history of intermittent "ringing in his ears," with a history of artillery noise exposure during service, and post-service employment-related noise exposure to power plant machinery.  At that time, he indicated that he did not use hearing protection at his employment.  Then, in a January 2009 VA medical treatment record, the Veteran reported a history of tinnitus dating from his period of military service.  In February 2009, the Veteran reported a history of tinnitus after firing artillery pieces.  At his June 2009 VA audiometric examination, the Veteran was indicated as not experiencing tinnitus at that time, and the Veteran reported a tinnitus history of onset about 5-6 years prior to the examination (or around 2003 or 2004).  

In his August 2009 claim, the Veteran reported that his intermittent tinnitus had recently gotten worse and that he had not reported this because he thought such symptoms were normal.  In his December 2009 NOD, the Veteran indicated that he had experienced the intermittent tinnitus symptoms ever since his military service, but that he "did not know" that he had developed tinnitus symptoms at the time.  Then, at his Board hearing, the Veteran reported that he actually did use hearing protection at work, but not during his service.  See the hearing transcript pges. 3, 10.

At this time, the Veteran indicated that he had not reported tinnitus symptoms because he thought these were normal, and that he "probably" had it during service.  Id. pges. 6, 8-9, 11, 13.  He indicated that he first reported these symptoms at the time of the January 2008 audiometric examination.  Id. pg. 12.  

The Veteran is competent to describe a history of intermittent tinnitus symptoms during and after his service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. at 25.  

In this regard, the Veteran's statements regarding his history of intermittent tinnitus symptoms from the time of his military service are simply not credible.  First, the Board notes that the Veteran has been evasive and self-contradictory at different times regarding his history of tinnitus symptoms, indicating that he "probably" had tinnitus during service, indicating that he did not know he had tinnitus at other times, and at other times asserting that he has experienced these symptoms ever since service.  Furthermore, the Veteran's explanation that he was experiencing tinnitus symptoms during service and for the entire period after his service is inconsistent with his character.  In fact, the Veteran's separation medical history of July 1981 is notable for its thoroughness.  Included in the report, the Veteran noted that his throat would get dry when he was hot or cold, and that his eyes would get blurry when reading.  As such, the evidence of record is inconsistent with his later explanation of failing to report recurrent intermittent tinnitus symptoms at the time of his separation from active military service.  Finally, the Board notes that over time the Veteran's statements regarding his history have indicated his difficulty identifying a moment of onset of tinnitus symptoms, such that, at the very least, his memory is imprecise regarding the particular details of his tinnitus history.  Finally, the Board notes the Veteran's direct financial interest in now asserting a history of tinnitus from service.  

Therefore, the Veteran's reports regarding the history of his tinnitus disorder, insofar as he has reported a history of tinnitus prior to the date of onset of 2003 at the time of his June 2009 VA audiometric examination, are simply not credible.  Furthermore, the Board also concludes that the Veteran's statements that he was provided hearing protection at his place of employment, but not during service are also not credible for the same reasons.  

Finally, the Board notes that at the time of his separation examination in July 1981, the Veteran's ears were indicated as normal and he did not report any symptoms of tinnitus.  In addition, at that time the Veteran signed a medical history wherein he denied any history of tinnitus symptoms or issues.  Contemporaneous medical evidence generated for assessment or treatment may be found of greater probative value than current statements.  See Rucker v. Brown, 10 Vet. App. at 73; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In other words, the Board concludes that the Veteran did not report tinnitus symptoms at the time of his separation from active military service because he was not experiencing such symptoms at that time, and his current statements to the contrary are simply not credible.

Therefore, the earliest credible evidence of tinnitus is from 2003, over 10 years after the Veteran's separation from military service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that lay evidence may not lack credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In this regard, the Board has concluded that the Veteran's testimony is not credible due to the self-contradictory and self-interested nature of his statements.  Without other credible evidence in this regard, there is simply no credible lay or probative medical evidence of tinnitus symptoms prior to 2003.  Therefore, overall, the credible in-service and post-service medical and lay evidence of record does not show chronic tinnitus during the Veteran's military service or continuity of any such tinnitus symptomatology from the time of his service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without competent, credible, or probative evidence of chronic tinnitus during service or of continuity of symptomatology of tinnitus from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  Shedden, 381 F.3d at 1167; see also Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Regarding the medical evidence, the record contains one favorable and one unfavorable medical opinion regarding this issue.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable medical opinion, the Veteran submitted a VA medical treatment record from his treating VA treating audiologist, W. Meres, dated in July 2011.  This statement indicated that "all evidence supports [the Veteran's] claim of [sic] tinnitus."  Dr. Meres noted that the Veteran had experienced a threshold shift during service (although the Veteran did not at separation, nor does he now show a hearing loss disability for VA purposes).  Dr. Meres also asserted that the VA medical treatment records found that the Veteran's tinnitus began during his active military service.  

In this regard, the Board has found that the Veteran's statements of service-related noise exposure are credible, but his statements regarding the history of his disorder have not been credible, and may not be relied upon.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  The Board notes that there is no "treating physician rule" requiring the Board to give more probative weight to this opinion.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  Further, the examiner has also not addressed relevant evidence of record, including the same VA medical treatment records which note post-service noise exposure without hearing protection.  Therefore, the probative value of Dr. Meres' opinion is reduced by his failure to address pertinent credible evidence of record, and by his reliance on evidence that is not credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. at 124.

The Veteran's claim was also reviewed by VA audiometric examiner in June 2009.  The June 2009 VA audiometric examiner provided a thorough review of the Veteran's lay and medical history, to include also noting the Veteran's in-service hearing threshold shift at certain frequencies, and examined the Veteran.  However, the examiner concluded that the Veteran's current bilateral tinnitus was not likely a result of acoustic trauma during the Veteran's military service.  The examiner reached this conclusion based on the credible evidence of record, including the history regarding his tinnitus symptoms beginning around 2003, the lack of any such symptoms during service, and the Veteran's post-service noise exposure.  

As such, the June 2009 VA audiometric examination provided a negative opinion that is of greater probative weight than the opinion provided by Dr. Meres.  The Board reaches this conclusion because this opinion was based a rationale rooted in the credible lay and medical evidence of record, including acknowledging contradictory evidence, and was provided by qualified medical examiner with no interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007 (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

Finally, the Board notes that the Veteran and his representative have asserted that the Veteran's tinnitus is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current tinnitus is related to his duties in service, the Veteran and his representative are simply not competent to show a relationship between any in-service noise exposure and the Veteran's post-service tinnitus without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and the tinnitus that developed substantially after his service is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.  As the weight of the competent medical evidence of record indicates that the Veteran's current tinnitus is not due to his in-service acoustic trauma, service connection cannot be granted.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for tinnitus, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


